

116 HR 3999 IH: Rural Broadband Connectivity Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3999IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Bergman (for himself, Mr. Abraham, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a credit against tax for placing in service
			 qualified broadband property to expand the level of broadband service in a
			 qualified rural census tract.
	
 1.Short titleThis Act may be cited as the Rural Broadband Connectivity Act of 2019. 2.Rural Broadband Tax Credit (a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after subsection 48C the following new section:
				
					48D.Rural Broadband Credit
 (a)In generalFor the purposes of section 38, the rural broadband credit for any taxable year is an amount equal to 30 percent of the basis of qualified broadband property placed in service by the taxpayer during such taxable year.
						(b)Cap on credit amount
 (1)In generalThe amount of the credit allowable to a taxpayer under subsection (a) for any property for a taxable year shall not exceed an amount equal to the product of—
 (A)the value of the number of qualified potential customers served by the qualifying broadband project for which such property is necessary, multiplied by
 (B)$170. (2)Qualified potential customerFor purposes of this section, the term qualified potential customer means, with respect to a taxpayer, an individual—
 (A)who resides in a qualified rural census tract, and (B)whom such taxpayer demonstrates to the satisfaction of the Secretary would upon request be provided broadband service by the taxpayer for a customary charge for commencing broadband service of no more than $1,000.
 (c)Qualified broadband propertyFor the purposes of this section— (1)In generalThe term qualified broadband property means property necessary for a qualifying broadband project.
 (2)Qualifying broadband projectThe term qualifying broadband project means any project designed to expand the number of individuals with broadband service in a qualified rural census tract.
 (3)Broadband serviceThe term broadband service means broadband service (as defined in section 601(b) of the Rural Electrification Act of 1936) that meets the minimum acceptable level for such service (as established by the Secretary of Agriculture pursuant to section 601(e) of the Rural Electrification Act of 1936).
 (4)Qualified rural census tractThe term qualified rural census tract means a census tract designated not later than the last day of the fourth month beginning after the date of the enactment of this section by the Secretary (in consultation with the Chairman of the Federal Communications Commission, the Assistant Secretary of Commerce for Communications and Information who is head of the National Telecommunications and Information Administration, and the Secretary of Agriculture) as—
 (A)being rural, (B)having less than 50 percent of residents with access to broadband service, and
 (C)being underserved and not at risk of experiencing duplicative service expansion or overbuilding of existing broadband infrastructure.
 (d)Carryover of certain amountsIf, for the taxable year, the amount which (but for subsection (b)) would have been taken into account under subsection (a) exceeds the limitation of subsection (b), then the amount of such excess shall be taken into account under subsection (a) for the succeeding taxable year.
 (e)TerminationThis section shall not apply to property placed in service after the last day of the tenth calendar year beginning after the date of the enactment of this section..
 (b)Conforming amendmentParagraph (6) of section 46 of such Code is amended to read as follows:  (6)the rural broadband credit..
 (c)Clerical amendmentThe table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 48D. Rural Broadband Credit..
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after the last day of the fourth month beginning after the date of the enactment of this Act.
			